DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub 2018/0277534 to Huang et al (hereinafter Huang).
Regarding Claim 15, Huang discloses a semiconductor device comprising:
a substrate (100, Fig. 1H) comprising a first PMOS region and a second PMOS region [0014];
a first fin-shaped pattern (102) disposed on the first PMOS region and extending in a first direction;

a first gate structure (162) disposed on the first fin-shaped pattern and extending in a second direction different from the first direction;
a second gate structure (164) disposed on the second fin-shaped pattern and extending in the second direction;
a first recess (132; Fig. 1E) formed on at least one side of the first gate structure, the first recess having a first width in the first direction and having a first depth in a third direction perpendicular to the first and second directions; and
a second recess (134) formed on at least one side of the second gate structure, the second recess having a second width in the first direction, and having a second depth in the third direction,
wherein the second width is different from the first width (Fig. 1E), and
the second depth is equal to the first depth (Figs. 1E, 1H).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of US PG Pub 2017/0110579 to Chang et al (hereinafter Chang). Claims 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to Claim 15 above, and further in view of Chang.
Regarding Claim 1, Huang discloses a semiconductor device comprising:
first and second fin-shaped patterns (102, 104; Fig. 1H) disposed on a substrate (100) and extending in a first direction;
a first channel layer disposed on the first fin-shaped pattern (protrusions of substrate 100 beneath gates 162);
a second channel layer disposed on the second fin-shaped pattern (protrusions of substrate 100 beneath gates 164);
first and second gate structures (162) extending in a second direction different from the first direction on the first channel layer;
third and fourth gate structures (164) extending in the second direction on the second channel layer;
a first recess (132, Fig. 1E) formed between the first gate structure and the second gate structure, the first recess having a first width (132W) in the first direction and having a first depth in a third direction perpendicular to the first and second directions; and
a second recess (134W) formed between the third gate structure and the fourth gate structure, the second recess having a second width in the first direction and having a second depth in the third direction,
wherein the second width is different from the first width (Fig. 1E), and
the second depth is equal to the first depth (Fig. 1E).

Huang does not disclose the use of an etch stop layer. 
Chang discloses a finFET device having a recess formed between adjacent gate structures (Fig. 4A) and includes an etch stop layer (104) disposed inside the channel layer (116).



Regarding Claim 7, the combination of Huang and Chang makes obvious the semiconductor device of claim 1, wherein a bottom surface of the first recess is formed on a plane the same as that of a bottom surface of the first etch stop layer (Chang, Fig. 4A).

Regarding Claim 8, the combination of Huang and Chang makes obvious the semiconductor device of Claim 7, wherein the first recess comprises:
a first portion formed inside the first channel layer; and
a second portion formed inside the first etch stop layer,
wherein an inclined profile of a sidewall of the first portion is different from an inclined profile of a sidewall of the second portion (Chang, Fig. 4A).

Regarding Claim 9, the combination of Huang and Chang makes obvious the semiconductor device of Claim 1, wherein a bottom surface of the first recess is formed on a plane the same as that of a top surface of the first etch stop layer (Chang, [0016]).

Regarding Claim 10, the combination of Huang and Chang makes obvious the semiconductor device of Claim 1, wherein a bottom surface of the first recess is formed inside the first etch stop layer (Chang, [0016]).

Regarding Claim 11, the combination of Huang and Chang makes obvious the semiconductor device of Claim 1, wherein the first channel layer comprises an upper channel layer disposed above the first etch stop layer and a lower channel layer disposed below the first etch stop layer, and
a bottom surface of the first recess is formed inside the lower channel layer (Chang, Fig. 4D).

Regarding Claim 12, the combination of Huang and Chang makes obvious the semiconductor device of Claim 1, further comprising:
a third fin-shaped pattern disposed on the substrate and extending in the first direction;
a third channel layer disposed on the third fin-shaped pattern;
a third etch stop layer disposed inside the third channel layer;
fifth and sixth gate structures extending in the second direction on the third channel layer; and
a third recess formed between the fifth gate structure and the sixth gate structure,
the third recess having a third width in the first direction and having a third depth in the third direction,
wherein the third width is different from the first width and the second width, and
the third depth is equal to the first depth, since such an embodiment is a mere duplication of the existing structures suggested by Huang and Chang. Forming an additional fin with additional gates, channels and recesses would have been obvious to one of ordinary skill in the art. Forming the third region to have recesses with a width different from the first and second width is an extension of the 

Regarding Claim 13, the combination of Huang and Chang makes obvious the semiconductor device of Claim 1, wherein a thickness of the first etch stop layer in the third direction ranges from about 2 nm to about 10 nm (Chang, [0010]).

Regarding Claim 14, the combination of Huang and Chang makes obvious the semiconductor device of Claim 1, further comprising:
a field insulating layer (Chang, 114; Fig. 2G) disposed on a sidewall of the first etch stop layer on the substrate,
wherein a top surface of the first etch stop layer is lower than a top surface of the field insulating layer (Fig. 3G).

Regarding Claim 16, Huang. The semiconductor device of claim 15, further comprising:
a first channel layer disposed between the first fin-shaped pattern and the first gate structure (Fig. 1H);
a second channel layer disposed between the second fin-shaped pattern and the second gate structure (Fig. 1H).

Huang does not disclose the use of an etch stop layer. 
Chang discloses a finFET device having a recess formed between adjacent gate structures (Fig. 4A) and includes an etch stop layer (104) disposed inside the channel layer (116).



Regarding Claims 2 and 17, the combination of Huang and Chang makes obvious the semiconductor device of Claims 1 and 16, wherein each of the first and second channel layers includes silicon germanium (SiGe) (Huang [0012]). 
Chang does not disclose the etch stop layers to comprise silicon. 
However, it would have been obvious to one of ordinary skill in the art to have formed the etch stop layer, suggested by a combination of Huang and Chang, to include silicon (Si). Chang’s substrate is silicon so the etch stop layer is formed of a material having a different etching rate than silicon [0010]. In a combination of the references, where SiGe is selected as a channel layer for Huang [0012], it would have been obvious to select silicon as an etch stop layer to provide layers with different etching rates so as to control the depth of the recesses formed.

Regarding Claim 19, Huang discloses a semiconductor device comprising:
a substrate (100, Fig. 1H) comprising a first PMOS region and a second PMOS region [0014];
a first fin-shaped pattern (102) disposed on the first PMOS region and extending in a first direction;
a second fin-shaped pattern (104) disposed on the second PMOS region and extending in the first direction;

a second channel layer (Fig. 1H) disposed on the second fin-shaped pattern and including silicon germanium (SiGe) [0014];
first and second gate structures (162) extending in a second direction different from the first direction on the first channel layer;
third and fourth gate structures (164) extending in the second direction on the second channel layer;
a first recess (132, Fig. 1E) formed between the first gate structure and the second gate structure, the first recess having a first width (132W) in the first direction and having a first depth in a third direction perpendicular to the first and second directions;
a second recess (134) formed between the third gate structure and the fourth gate structure, the second recess having a second width (134W) in the first direction and having a second depth in the third direction;
a first source/drain region (152, Fig. 1H) disposed inside the first recess; and
a second source/drain region (154) disposed inside the second recess,
wherein the second width is different from the first width (Figs. 1E & 1H), and
the second depth is equal to the first depth (Fig. 1E).

Huang does not disclose the use of an etch stop layer. 
Chang discloses a finFET device having a recess formed between adjacent gate structures (Fig. 4A) and includes an etch stop layer (104) disposed inside the channel layer (116) formed of silicon (Si), silicon germanium (SiGe), or both silicon (Si) and silicon germanium (SiGe) [0010].

.

Claims 3, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Huang and Chang as applied to Claims 1, 16 and 19 above, and further in view of US PG Pub 2020/0403099 to Cheng et al (hereinafter Cheng).
Regarding Claims 3, 18 and 20, the combination of Huang and Chang makes obvious the semiconductor device of Claims 1, 16 and 19, wherein each of the first and second channel layers includes silicon germanium (Huang, [0012]) and the first and second etch stop layers includes silicon germanium (SiGe) (Chang, [0010]).
The references do not disclose having the germanium concentrations of the channel layers be larger than germanium concentrations of the etch stop layers.
Cheng discloses the formation of SiGe layers having differing concentrations of germanium so that layers can be selectively etched relative to each other [0033].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have formed the etch stop layer, suggested by Chang, in the channel layer of Huang, to have a germanium concentration different from that of the channel layer. Having different germanium concentrations would have allowed the selective removal of the SiGe channel layer to form the recesses of Huang and allowed the SiGe etch stop layer to act as a stopping layer. Forming the etch stop layer to have a germanium concentration different from that of the channel layer would necessitate the etch .


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Huang and Chang as applied to Claim 1 above, and further in view of US Patent No. 10,121,875 to Ho et al (hereinafter Ho).
Regarding Claims 4 and 5, the combination of Huang and Chang makes obvious the semiconductor device of Claim 1 but does not disclose the use of a multi-layered etch stop.
Ho discloses an etch stop layer comprising three layers wherein the top and bottom layer comprise the same material (Fig. 38B, Col. 57 Lines 3-8).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have formed the etch stop layer, suggested by Chang, in the channel layer of Huang, such that it is a multi-layered etch stop. Forming multiple layers for an etch stop would have had the obvious advantage of creating layers with differing etching rates to provide greater control over the depth of the recesses of Huang. As an etching process goes through each layer of the multi-layered etch stop, different profiles would have been formed on the sidewalls of the layers as the etching rate slows or increases as it goes through the layers. The use of Si/SiGe/Si as the three layers of the multi-layered etch stop, suggested by the references, would have been obvious to one of ordinary skill in the art given the material composition of the substrate and channel layers of Huang and the material suggestions in Chang for etch stop layer 104.

Regarding Claim 6, the combination of Huang, Chang and Ho makes obvious the semiconductor device of Claim 4, wherein the first recess comprises:
a first portion formed inside the first channel layer;
a second portion formed inside the second layer; and
a third portion formed inside the first layer since the references make obvious the etch stop layer of Chang being formed inside the first channel layer and the recess extending through into and/or through the etch stop layer. 
A combination of the references makes obvious wherein an inclined profile of a sidewall of the second portion is different from an inclined profile of a sidewall of the first portion and an inclined profile of a sidewall of the third portion since Chang illustrates a change in the inclined profile of sidewalls as a recess is formed in Figs. 4A-4D.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298.  The examiner can normally be reached on Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818